Citation Nr: 1452375	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to for educational assistance benefits under Chapter 30, Title 38,  United States Code (Montgomery GI Bill) based on Correctional Officer training   at California State Prison at Solano from February 19, 2007 to February 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. JJ


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma that denied the Veteran's request for Montgomery GI Bill (MGIB) educational benefits.

The Veteran resides in the jurisdiction of the RO in Oakland, California.

In March 2013 the Veteran testified before the undersigned Veterans Law Judge   by videoconference from the Oakland RO's office at Sacramento, California.  A transcript of that hearing is of record.  In conjunction with the hearing the Veteran submitted documentary evidence, along with a waiver of original RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).


FINDINGS OF FACT

1.  The Veteran successfully completed Correctional Officer apprenticeship training that was conducted at California State Prison at Solano from February 19, 2007 to February 19, 2009.

2. The program attended by the Veteran was not approved by the State Approval Agency prior to March 4, 2009.


CONCLUSION OF LAW

The requirements to establish entitlement to educational benefits under Chapter 30, Title 38, United States Code for the period from February 19, 2007 to February 19, 2009, have not been met. 38 U.S.C.A. §§ 3034, 3680 (West 2002 & Supp. 2014); 38 C.F.R. § 21.7220 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in January 2012 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.     

The Veteran has been afforded a hearing before the Board, at which he and a supporting witness presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the reasons why he believed himself to be entitled to MGIB educational benefits for the course 
completed.  The Veteran has not asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran and that adjudication of the appeal at this point is not prejudicial to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis

Generally, an individual may be entitled to educational assistance under Chapter 30 if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002 & Supp. 2014); 38 C.F.R. § 21.7042 (2014).  The Veteran's period of active service from September 1999 to September 2003 meets this requirement.

A course of education under the MGIB that is offered by an educational institution must be approved by the State approving agency (SAA) for the State in which the educational institution is located, or by the SAA that has appropriate approval authority, or by VA where appropriate.  In determining where it is appropriate for VA to approve a course, the provisions of § 21.4240(b) and (c) apply.  38 C.F.R. § 21.7220(a) (2014).  

In that regard, the VA Director, Education Services may approve any program of apprenticeship the standards of which have been approved by the United States Secretary of Labor pursuant to section 50a of Title 29, United States Code as a national apprenticeship program for operation in more than one State and for which the training establishment is a carrier directly engaged in interstate commerce and providing training in more than one state.  38 C.F.R. §§ 21.4250(c)(2)(v) (2014).  In the case on appeal there is no evidence of record to show the course completed by the Veteran meets these criteria.  Accordingly, the course for which MGIB benefits is sought requires approval by the SAA.

The file contains a VA Form 22-1998 verifying that on-the-job training (OJT) for correctional peace officer was approved at California State Prison - Solano effective from March 4, 2009.   

Review of the file shows the Veteran received VA education benefits for attending Basic Correctional Officer training during the period October 30, 2006, to February 16, 2007, at the Correctional Training Center in Galt, California.  The program     for which MGIB benefits are sought on appeal is the Correctional Peace Officer Apprenticeship Program that was conducted at California State Prison at Solano from February 19, 2007 to February 19, 2009, which the Veteran successfully completed by performing the minimum requirement of 3600 hours of on-the-job training during a 24-month period.  The present claim was received by VA in March 2011.

The file contains a letter to the Veteran from California State Prison - Solano  dated March 9, 2009, entitled Apprenticeship Completion.  The letter congratulated the Veteran on having completed the course requirements and advised him that    his certificate of completion would be provided at a later date.  The Board has considered whether this letter shows that the Veteran was still in training as of     the date the SAA approved the course of instruction under appeal, in that he        had not yet been awarded a certificate of completion.  However, the Veteran's apprenticeship agreement, executed on September 19, 2007, clearly states that     the program was expected to be completed on or about February 19, 2009, upon satisfactory completion of the total remaining hours of on-the-job training and hours and/or units of related and supplemental instruction.  Thus, by the terms of the apprenticeship agreement, the Veteran's course of instruction terminated prior to March 4, 2009.

In his correspondence to VA and his testimony before the Board, the Veteran has asserted that the apprenticeship programs in all California prisons follow identical guidelines, and that participants in the program elsewhere in the state received MGIB benefits for following essentially the same course of instruction that he did.  Also, Mr. JJ testified that he received MGIB benefits for performing the same OJT program at Solano in 2009-2011 that the Veteran had performed in 2007-2009.  The Veteran asserts it is essentially inequitable that he is being denied benefits due to the negligence of the institution in pursuing authorization by the SAA.  

While the Board is sympathetic toward the Veteran, the Board is bound by law,    and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such   a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Upon review of the record, the Board finds that the legal criteria for payment of VA educational benefits under Chapter 30 for the period from February 19, 2007 to February 19, 2009, are not met.  The claim must accordingly be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Educational benefits under Chapter 30, Title 38, United States Code for the period from February 19, 2007 to February 19, 2009, are denied



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


